DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-27 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 08/25/2022 (related to the 102 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 08/25/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 12, that claim 1 includes (i) an exception engine that processes process data within data messages from one or more data sources and, upon identifying an exception, creates an exception record, (ii) an event monitor communicatively connected to an external system and to the exception engine and configured to detect conditions within the external system and to transmit information to the exception engine to enable to the exception engine to detect one or more further exceptions and create corresponding exception records, and (iii) a review interface that enables a user to review the exceptions identified by the exception record. Accordingly, the review interface, similarly to the message of claim 11, also enables a user to review detected exceptions. For at least reasons similar to claim 11, claim 1 is therefore also directed to patent eligible subject matter. 
Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because the system is providing exception information to a user based on previous analyses. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The main functions of the additional elements recited in claim 1 are merely used to: collect data (e.g. collect process data), analyze the data (e.g. determine an exception based on predefined rules), and display certain results of the collection and analysis (e.g. a review interface to review the exceptions). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. The claim is ineligible.
Lastly, Examiner notes that claim 1 discloses a system configured to: provide process data to the system; determine an exception in the process; store the exception; and a user to review the exceptions. As explained above, those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception
 In contrast, claim 11 discloses a system configured to: provide process data continuously to the system; determine an exception in the process; and automatically create and send a message to a user upon detecting the one or more exceptions. Therefore, claim 11 discloses a system that provides live feedback to a process operator that an exception has occurred or is about to occur, which allows the operator or other person to take actions within the process to mitigate or avoid the exception (Paragraphs 0032 & 0069).

Patent Subject Matter Eligibility
Claims 11 and 19 are viewed as eligible under 35 USC 101 when viewing the claim limitations in combination as being a practical application as improvement to another technology (computing technology) (MPEP 2106.05a) or meaningful application (MPEP 2106.05e). Claims 1, 11, and 19 require communicatively connecting an event monitor or a run-time application to one or more external data sources; continuously monitoring conditions within the one or more external data sources; determining if a predetermined condition exists as defined by any of the plurality of rules; and sending a message to an external receiver. Those limitations are meaningful because it allows the quality review management system to notify the operator or some other personnel at or associated with the data source of the existence of the exception, which may enable the operator or other person to take actions within the process to mitigate or avoid the exception (Paragraphs 0032 & 0069).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A quality review system for use in reviewing the operation of a process, comprising: a rules database that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process and a definition of information to be stored upon detecting the one or more exceptions; one or more data sources configured to collect process data within the process during operation of the process and to send the collected process data in one or more data messages; an exception engine that processes the process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the data messages, wherein the exception engine, upon identifying an exception based on a rule of the plurality of the rules, creates an exception record for the determined exception based on the definition included in the rule and stores the exception record in an exception record database; an event monitor communicatively connected to an external system and to the exception engine, wherein the event monitor is configured to detect conditions within the external system and to send external information regarding the conditions within the external system to the exception engine, and wherein the exception engine detects one or more further exceptions based on the external information from the event monitor and creates and stores one or more further exception records in the exception record database for the one or more further exceptions; and a review interface that enables a user to review the exceptions and the further exceptions as identified by the exception engine and as stored as the exception records and the further exception records in the exception record database. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. This is a form of managing interactions between people because the system is providing exception information to a user based on previous analyses. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a rules database; one or more data sources; an exception engine; an exception record database; an event monitor communicatively connected to an external system and to the exception engine; and a review interface.
The rules database is merely used to store exception records (Paragraph 0022). The one or more data sources is merely used to collect one or more manufacturing processes (Paragraph 0021). The exception engine is merely used to process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the data messages (Paragraph 0022). The exception record database is merely used to store all determined exception for a particular process (Paragraph 0026). The event monitor is merely used to obtain and analyze data from third party process control systems or plants (Paragraph 0027). The review interface is merely used to present information regarding each identified exception to the quality review engineer (Paragraph 0024). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the databases are considered “field of use” (MPEP 2106.05h), since the database is not improved, and that data is just placed. The one or more data sources and the event monitor are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an exception analysis. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of identifying exceptions in a manufacturing process. The specification shows that the rules database is merely used to store exception records (Paragraph 0022). The one or more data sources is merely used to collect one or more manufacturing processes (Paragraph 0021). The exception engine is merely used to process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the data messages (Paragraph 0022). The exception record database is merely used to store all determined exception for a particular process (Paragraph 0026). The event monitor is merely used to obtain and analyze data from third party process control systems or plants (Paragraph 0027). The review interface is merely used to present information regarding each identified exception to the quality review engineer (Paragraph 0024). The databases are conventional still, “storing information in a memory” (MPEP 2106.05d). The one or more data sources and the event monitor are also considered a convention computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2, and 6-7 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying that the area comprises a medical facility, the first worker is associated with a first group having a first location of the medical facility, the second worker is associated with a second group having a second location of the medical facility; comparing, to a step threshold, a quantity of steps associated with the first worker over a time period; and wherein the assigning is based further on a profile associated with the second worker and/or the second group, and wherein the profile comprises a function of the second worker and/or the second group. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 2-10 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are: a process control system; an OPC interface; a first server; a second computing device; a safety instrumentation system; and a maintenance system. The process control system is merely used to detect events (Paragraph 0084). The OPC interface is merely used to create messages/alerts (Paragraph 0081). The first server and the second computing device are merely used to determine the one or more conditions associated with the external system (Paragraphs 0027 & 0051). The safety instrumentation system is merely used to receive and analyze safety instrumentation data (Paragraph 0077). The maintenance system is merely used to receive and analyze maintenance data (Paragraph 0077). The elements of “process control system,” “safety instrumentation system,” “maintenance system,” and “OPC interface” are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an exception analysis. At Step 2B, this is conventional still, “receiving and transmitting over a network” (MPEP 2106.05d). Also, merely stating that the step is performed by a computer component (the first server and the second computing device) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claim 8 is not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are the sensors and the processor. The sensors are merely used to gather data (activity level and location of the workers). The sensors are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for a workload analysis. The processor is merely used to execute instructions. Merely stating that the step is performed by a computer component (processor) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 9-10 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim element is the machine learning. The machine learning is merely used to update the threshold and optimize schedules for the plurality of workers based on the latest data. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people.  Also, merely stating that the step is performed by a computer component (machine learning) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claim 4 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is the regression analysis. Using a regression analysis is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the regression analysis is merely used as a tool to perform an abstract idea at Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 3, 9, and 15 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are an operations management platform; a time tracking platform; a self-service portal; an integrated learning management system; and a third-party billing platform that are presented via the GUI. The operations management platform is merely used to provide a collection of screens and user-selectable options that allow a user to plan, provision, and to track job performance metrics (Paragraph 0028). The time tracking platform is merely used to keep track of time associated with a given project (Paragraph 0024). The self-service portal is merely used to allow workers to update personal information and manage their work schedule (Paragraph 0054). The integrated learning management system is merely used to view status of crew training on a single, integrated dashboard which greatly improves informed decision-making (Paragraph 0056). The third-party billing platform is merely used to track third-party work hours and to either allow internal payroll processing, or to directly submit third-party work hours to a third-party payroll system (Paragraph 0051). These platforms are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as they are just used to receive information and does not improve the interface. The platforms are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for planning and managing a crew of workers. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.






Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/20 and 7/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-8, 11, 17-19, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Markham et al. (US 2003/0158795), in view of Duca et al. (US 2016/0334765 A1).
Regarding claim 1 (Currently Amended), Markham et al. discloses a quality review system for use in reviewing the operation of a process (Paragraph 0002, The present invention relates to the field of product manufacturing. In particular, this invention relates to quality management and intelligent manufacturing with labels and smart tags in event-based product manufacturing; Paragraph 0008, The invention is operable in an intelligent manufacturing system including a process for converting raw materials to a product, a process control system including one or more sensors capable of generating an alarm in response to an event that results in one of waste, machine delay, or decrease product quality, a data logger associated with the process control system for obtaining event parameters associated with the event, a database on a server for recording event parameters obtained by the data logger, and a reporting system cooperatively associated with the database for reporting productivity parameters regarding the process derived at least in part from the event parameters), comprising: 
a rules database that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process (Paragraph 0041, An intelligent manufacturing system for tracking production information from one or more manufacturing facilities has been developed. The system is known as PIPE (Process Information Per Event). PIPE collects, stores, and reports production information such as converting machine productivity, waste, and delay information on an event basis. In this system, machine data from sensors and other control means are continually monitored for events related to productivity and/or product quality, such as product waste, machine down time, machine slow downs, product maintenance, machine failure, etc. Customized rules may be established to specify how events are classified and what types of events are to be logged (normally, all sources of delay may be logged and coupled with additional data). These events may be spaced apart in time by time steps that typically are not constant, and may be substantially randomly spaced in time, or may be characterized in that the standard deviation of the time step between successive events is large relative to the mean, such that the ratio of the standard deviation to the mean time step during a week of production is about 0.2 or greater, specifically about 0.5 or greater, and most specifically about 1.0 or greater. Time steps between successive events may range, for example, from a few seconds or minutes to hours or days, depending on the process; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data) and a definition of information to be stored upon detecting the one or more exceptions (Paragraph 0044, PIPE event data obtained during production are stored in a database associated with descriptor information); 
one or more data sources configured to collect process data within the process during operation of the process and to send the collected process data in one or more data messages (Paragraph 0046, The data from the machine are monitored and logged by a PIPE Event Logger, which may include an event logger and a machine logger. The event logger may also serve many functions in addition to receiving and processing data, such as ensuring that the raw materials fit the specifications for the product to be made (in cooperation with a separate raw materials tracking system described hereafter), or linking operating data to the PIPE database, or ensuring that adequate explanations have been entered by operators to explain delay states that occurred on the machine. The machine logger provides an interface for operators to provide explanations about delay states or product waste, but generally does not collect data from sensors or production equipment. The event logger and the machine logger may be separate programs or be part of a single program, or functions of both may be shared or split between multiple programs and servers; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth; Examiner notes that sensor data and process data are collected and sent to the PIPE Event Logger, see Figure 7. Therefore, Based on broadest reasonable interpretation in light of the specification, Markham et al. discloses “to send the collected process data in one or more data messages” because the data collected by the sensors is sent to the PIPE database); 
an exception engine that processes the process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the data messages, wherein the exception engine, upon identifying an exception based on a rule of the plurality of rules, creates an exception record for the determined exception based on the definition included in the rule and stores the exception record in an exception record database (Paragraph 0044, PIPE event data obtained during production are stored in a database associated with descriptor information; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Examiner interprets the “fuzzy expert rules 188” as the “exception record database”); 
an event monitor communicatively connected to an external system and to the exception engine, wherein the event monitor is configured to detect conditions within the external system and to send external information regarding the conditions within the external system to the exception engine, and wherein the exception engine detects one or more further exceptions based on the external information from the event monitor and creates and stores one or more further exception records in the exception record database for the one or more further exceptions (Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database); 
and a review interface that enables a user to review the exceptions and the further exceptions as identified by the exception engine and as stored as the exception records and the further exception records in the exception record database (Paragraph 0258, The reporting system processes data stored in a database. The data includes, but is not limited to, automatically collected event-based waste and delay records in a manufacturing system. Each record represents an event and includes, for example, a timestamp, an event code, and a measure of cost or production loss associated with the event. The reporting system may be implemented as a system on one or more computer-readable media having computer-executable components. Further, the system may include a graphical user interface including a display and a user interface selection device. A display device renders the display).
Although Markham et al. discloses conditions/rules associated with one or more exceptions (Paragraph 0041, events to be logged based on the standard deviation) and sending a notification upon detecting the one or more exceptions (Paragraph 0239, e-mail to an operator or a plant manager), Markham et al. does not specifically disclose wherein the conditions/rules database includes the contextual information included in the notification.
However, Duca et al. discloses a rules database that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process and a definition of information to be stored upon detecting the one or more exceptions (Paragraph 0063, The product administrators 306 represent users who configure the functionality of the mobile solution 302. For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications. In some embodiments, rules can be defined for different roles, and associations of users to those roles can be used to identify the mobile users 304 who receive notifications for those roles. As noted above, end users can also create their own rules for notifications, and the product administrators 306 could have the ability to review, modify, or delete the end user-created rules; Paragraph 0095, Notifications are generated for at least some of the new events at step 912 and transmitted to mobile devices at step 914. This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rules stored in a database associated with one or more exceptions, wherein the rules include sending a notification to a user/operator upon detecting the one or more exceptions of the invention of Markham et al. to further incorporate a definition of information to be included in a transmission sent upon detecting the one or more predefined events (e.g. contextual information included in the notification) of the invention of Duca et al. because doing so would allow product administrators to create rules, wherein each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied (see Duca et al., Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Markham et al. further discloses wherein the external system is a process control system and the event monitor detects events within the process control system (Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database).
Regarding claim 5 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Markham et al. further discloses wherein the exception engine is executed in a first server and wherein the event monitor is executed in the first server (see Figure 9 and related text in Paragraph 0245, At the machine level 216, a machine network 222 including PLC devices 236 or other sensor systems provides data to an HMI server 224 equipped with control software such as WONDERWARE brand manufacturing and process control operator-machine interface software (not shown). The HMI server 224 may be interfaced with or connected to other operator stations (e.g., a WINDOWS NT brand operating System operator Station) as well, depicted as the HMI client 226. An event logger 228 program shown as hosted on the HMI server (though it could be on another connected device in a LAN), runs to monitor events based on information obtained from the machine network 222 by PLC devices 236 or sensors in general).
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Markham et al. further discloses wherein the exception engine is executed in a first server and wherein the event monitor is executed in a second computer device different than the first server (see Figure 9 and related text in Paragraph 0245, An event logger 228 program shown as hosted on the HMI server (though it could be on another connected device in a LAN), runs to monitor events based on information obtained from the machine network 222 by PLC devices 236 or sensors in general. The event logger 228 sends event data to the PIPE server 230 via a machine switch 232 and plant switch 234, or, if the PIPE server 230 is down or there are other communication problems, the event logger 228 creates a backup log 252 of event information that may be in the form of SQL statements).
Regarding claim 7 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Markham et al. further discloses wherein the event monitor receives external system data from the external system and performs processing on the external data from the external system to determine the one or more conditions associated with the external system (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert Systems, fuzzy logic Systems, and many other Suitable Software Systems; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database).
Regarding claim 8 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Markham et al. further discloses wherein the exception engine uses one or more rules within the rules database to analyze the external information regarding the conditions within the process from the event monitor to detect the one or more further exceptions (Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Regarding claim 11 (Currently Amended), Markham et al. discloses a monitoring system for use in monitoring the operation of a process (Paragraph 0041, An intelligent manufacturing system for tracking production information from one or more manufacturing facilities has been developed. The system is known as PIPE (Process Information Per Event). PIPE collects, stores, and reports production information such as converting machine productivity, waste, and delay information on an event basis. In this system, machine data from sensors and other control means are continually monitored for events related to productivity and/or product quality, such as product waste, machine down time, machine slow downs, product maintenance, machine failure, etc.; Paragraph 0042, An "event," as used herein, refers to any incident that may affect the productivity of a process or machine in use to produce a product, or that may adversely affect the quality of the product being produced. Events that adversely affect the productivity of a process or machine by increasing delay are "adverse productivity events." Productivity events that lead to waste are "waste events," while those that cause delay are "delay events." Events that adversely affect the quality of a product are "adverse quality events." As used herein, "intermediate events" may refer to incidents during a first process for the production of an intermediate product to be used as a raw material (starting material) in a second process for the production of a finished product (or another intermediate product or product component), wherein the incident in the first process may affect the productivity of the second process or adversely affect the quality of the product of the second process), comprising: 
	a run-time monitoring application stored in a memory and adapted to be executed on a processor including (Paragraph 0046, The data from the machine are monitored and logged by a PIPE Event Logger, which may include an event logger and a machine logger. The event logger may also serve many functions in addition to receiving and processing data, such as ensuring that the raw materials fit the specifications for the product to be made (in cooperation with a separate raw materials tracking system described hereafter), or linking operating data to the PIPE database, or ensuring that adequate explanations have been entered by operators to explain delay states that occurred on the machine. The machine logger provides an interface for operators to provide explanations about delay states or product waste, but generally does not collect data from sensors or production equipment. The event logger and the machine logger may be separate programs or be part of a single program, or functions of both may be shared or split between multiple programs and servers; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth; Paragraph 0288, In addition, the computing devices may have access to one or more computer-readable media storing data such as computer-readable instructions and data structures. The computing devices execute the stored computer-readable instructions to perform the tasks embodied by the computer-readable instructions; Examiner interprets the WONDERWARE brand manufacturing and process control operator-machine interface software as the run-time monitoring application); 
	a configuration storage that stores a configuration, the configuration including a plurality of rules, wherein each of the plurality of rules includes a logical definition that defines one or more predefined events to be detected within the process (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56) and a definition of information to be included in a transmission sent upon detecting the one or more predefined events (Paragraph 0097, When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product), a communication interface adapted to be communicatively connected to receive a configuration including the plurality of rules (see Figure 7, item 188, Fuzzy Expert Rules; Paragraph 0238, Some of the rules, as shown with the dotted line 190 from "Rules' to “Fuzzy Expert Rules,” may be used to flag anomalous or suspect data), and adapted to be communicatively connected to an external data source to receive data messages from the external data source (see Figure 7, items 48 & 36; Paragraph 0233, Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42), and a logic engine that operates during run-time of the process to process data within one or more data messages from the external data source using the plurality of rules to determine if a predetermined condition exists as defined by any of the plurality of rules, wherein the logic engine, upon identifying the existence of a predetermined condition as defined by a rule of the plurality of rules, creates a message identifying the predetermined condition, the message created based on the definition included in the rule, and sends the message to an external receiver (Paragraph 0097, When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56); 
and a configuration application stored in a memory and adapted to be executed on a processor to enable a user to create the configuration, including enabling the user to create each of the plurality of rules to be implemented in the logic engine and to provide the configuration to the run-time application via the communication interface (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Examiner notes that rules can be created by an artificial intelligence system or by a human administrator).
Although Markham et al. discloses conditions/rules associated with one or more exceptions (Paragraph 0041, events to be logged based on the standard deviation) and sending a notification upon detecting the one or more exceptions (Paragraph 0239, e-mail to an operator or a plant manager), Markham et al. does not specifically disclose wherein the conditions/rules database includes the contextual information included in the notification.
However, Duca et al. discloses a configuration storage that stores a configuration, the configuration including a plurality of rules, wherein each of the plurality of rules includes a logical definition that defines one or more predefined events to be detected within the process and a definition of information to be included in a transmission sent upon detecting the one or more predefined events (Paragraph 0063, The product administrators 306 represent users who configure the functionality of the mobile solution 302. For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications. In some embodiments, rules can be defined for different roles, and associations of users to those roles can be used to identify the mobile users 304 who receive notifications for those roles. As noted above, end users can also create their own rules for notifications, and the product administrators 306 could have the ability to review, modify, or delete the end user-created rules; Paragraph 0095, Notifications are generated for at least some of the new events at step 912 and transmitted to mobile devices at step 914. This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rules stored in a database associated with one or more exceptions, wherein the rules include sending a notification to a user/operator upon detecting the one or more exceptions of the invention of Markham et al. to further incorporate a definition of information to be included in a transmission sent upon detecting the one or more predefined events (e.g. contextual information included in the notification) of the invention of Duca et al. because doing so would allow product administrators to create rules, wherein each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied (see Duca et al., Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17 (Original), which is dependent of claim 11, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 11. Markham et al. further including an event database, wherein the event database is the external receiver and the event database stores the message identifying a predetermined condition (Paragraph 0046, The data from the machine are monitored and logged by a PIPE Event Logger, which may include an event logger and a machine logger. The event logger may also serve many functions in addition to receiving and processing data, such as ensuring that the raw materials fit the specifications for the product to be made (in cooperation with a separate raw materials tracking system described hereafter), or linking operating data to the PIPE database, or ensuring that adequate explanations have been entered by operators to explain delay states that occurred on the machine. The machine logger provides an interface for operators to provide explanations about delay states or product waste, but generally does not collect data from sensors or production equipment. The event logger and the machine logger may be separate programs or be part of a single program, or functions of both may be shared or split between multiple programs and servers; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth; Examiner interprets the “PIPE database 70” as the “event database”).
Regarding claim 18 (Original), which is dependent of claim 11, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 11. Markham et al. further including a monitoring user interface, wherein the monitoring user interface is the external receiver and the monitoring user interface displays the message identifying a predetermined condition to a user (Paragraph 0097, In one embodiment, "preliminary waste data" may also be obtained and stored by the PIPE system. "Preliminary waste data," as used herein, refers to data regarding defects encountered or observed during production of an intermediate product in a first process, wherein the intermediate product is intended for use as a raw material in a second process, and wherein the defects did not cause waste in the first process but are likely to cause waste in the second process. Thus, for example, production of a roll of tissue for use as a barrier material in a diaper may lead to a PIPE table in the PIPE database describing events encountered during the production of the tissue, including machine vision or other sensor input pointing to a serious defect in product quality, such as a hole or tear in the web at a particular distance into the web from the exposed outer end of the roll (e.g., 113 yards from the end of a 200-yard-long rolled web). The problem may not have created a need for discarding the defective portion of the product, which continued to be wound until the defective region was deep within a large roll of tissue web ready for use in a diaper line. Thus, no waste or delay was incurred, but a known problem has been detected in a product quality event that was recorded in the PIPE database for the product. When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product. In other words, PIPE data during a first process is used for feed-forward control of a second process. The "preliminary waste" of the intermediate product thus became actual waste in the final product, but with improved control over the second process; Paragraph 0193, In one embodiment, a PIPE system (including STORM) may be integrated with commercial quality control software, such as TRAO-1 Quality Data Management System of the Gibson-Graves Company, Inc. This software (compatible with VAX brand computers and peripheral apparatus) assists in the management of quality assurance information. This system offers SPC (statistical process control) capability, as well as a range of data entry, analysis, graphics and reporting features. It provides control for raw materials, process, and finished products. There are specific modules for tracking and reporting of defective materials and returned goods, certificates of analysis, and vendor analysis. The system also provides full database query and reporting capabilities. Graphical output includes control charts, histograms, Pareto charts, cusum charts, x-y correlations, etc. DBQ (Database for Quality) brand computer software from Murphy Software may also be coupled with the systems of the present invention; Paragraph 0258, The reporting system processes data stored in a database. The data includes, but is not limited to, automatically collected event-based waste and delay records in a manufacturing system. Each record represents an event and includes, for example, a timestamp, an event code, and a measure of cost or production loss associated with the event. The reporting system may be implemented as a system on one or more computer-readable media having computer-executable components. Further, the system may include a graphical user interface including a display and a user interface selection device. A display device renders the display).
Regarding claim 19 (Currently Amended), Markham et al. discloses a method of monitoring a process (Paragraph 0012, In yet another aspect, a method collects, stores, and reports machine productivity, waste, and delay information on an event basis in a manufacturing system. The method includes monitoring an event via a process sensor. The method also includes detecting an event trigger in response to the monitoring. The method also includes obtaining data in response to the detecting. The method also includes a process variable from a control system, a measure of the waste, delay, or quality loss associated with the event, and operator input. The method also includes automatically validating the obtained data. The method also includes formatting and recording the validated data. The method also includes generating a report based on the recorded data; Paragraph 0041, An intelligent manufacturing system for tracking production information from one or more manufacturing facilities has been developed. The system is known as PIPE (Process Information Per Event). PIPE collects, stores, and reports production information such as converting machine productivity, waste, and delay information on an event basis. In this system, machine data from sensors and other control means are continually monitored for events related to productivity and/or product quality, such as product waste, machine down time, machine slow downs, product maintenance, machine failure, etc.; Paragraph 0042, An "event," as used herein, refers to any incident that may affect the productivity of a process or machine in use to produce a product, or that may adversely affect the quality of the product being produced. Events that adversely affect the productivity of a process or machine by increasing delay are "adverse productivity events." Productivity events that lead to waste are "waste events," while those that cause delay are "delay events." Events that adversely affect the quality of a product are "adverse quality events." As used herein, "intermediate events" may refer to incidents during a first process for the production of an intermediate product to be used as a raw material (starting material) in a second process for the production of a finished product (or another intermediate product or product component), wherein the incident in the first process may affect the productivity of the second process or adversely affect the quality of the product of the second process), comprising: 
enabling, via a computer processor based interface device (Figure 9, item 266, Remote Access), a user to create a monitoring application configuration by specifying a plurality of logic rules, wherein each of the plurality of logic rules defines one or more predetermined conditions to be detected in the process (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Examiner notes that rules can be created by an artificial intelligence system or by a human administrator) and includes a definition of information to be included in a transmission sent upon detecting the one or more predetermined conditions (Paragraph 0097, When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product); 
providing a run-time monitoring application with the monitoring application configuration including the plurality of rules (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Examiner interprets the PIPE Data Quality Assurance 160 as the run-time monitoring application); 
communicatively coupling the run-time monitoring application to the one or more data sources associated with the process (Figure 7, Examiner notes that the PIPE Data Quality Assurance 160 receives information from the PIPE Database 70, wherein the PIPE Database 70 receives information from multiple sensors 45), the run-time application adapted to execute on a processor during operation of the process (Paragraph 0288, In addition, the computing devices may have access to one or more computer-readable media storing data such as computer-readable instructions and data structures. The computing devices execute the stored computer-readable instructions to perform the tasks embodied by the computer-readable instructions); 
receiving, at the run-time application, during operation of the process, data messages from the one or more data sources associated with the process (Paragraph 0046, The data from the machine are monitored and logged by a PIPE Event Logger, which may include an event logger and a machine logger. The event logger may also serve many functions in addition to receiving and processing data, such as ensuring that the raw materials fit the specifications for the product to be made (in cooperation with a separate raw materials tracking system described hereafter), or linking operating data to the PIPE database, or ensuring that adequate explanations have been entered by operators to explain delay states that occurred on the machine. The machine logger provides an interface for operators to provide explanations about delay states or product waste, but generally does not collect data from sensors or production equipment. The event logger and the machine logger may be separate programs or be part of a single program, or functions of both may be shared or split between multiple programs and servers; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth); 
processing, on a computer processor (see Figure 9), the data within the data messages from the one or more data sources using the plurality of rules to determine if a predetermined condition exists as defined by any of the plurality of rules, and upon identifying the existence of a predetermined condition as defined by a rule of the plurality of rules, creating a message identifying the predetermined condition, the message created based on the definition included in the rule (Paragraph 0097, When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56); 
and sending the message identifying the predetermined condition to an external receiver (Paragraph 0097, When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Although Markham et al. discloses conditions/rules associated with one or more exceptions (Paragraph 0041, events to be logged based on the standard deviation) and sending a notification upon detecting the one or more exceptions (Paragraph 0239, e-mail to an operator or a plant manager), Markham et al. does not specifically disclose wherein the conditions/rules database includes the contextual information included in the notification.
However, Duca et al. discloses a user to create a monitoring application configuration by specifying a plurality of logic rules, wherein each of the plurality of logic rules defines  one or more predetermined conditions to be detected in the process and includes a definition of information to be included in a transmission sent upon detecting the one or more predetermined conditions (Paragraph 0063, The product administrators 306 represent users who configure the functionality of the mobile solution 302. For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications. In some embodiments, rules can be defined for different roles, and associations of users to those roles can be used to identify the mobile users 304 who receive notifications for those roles. As noted above, end users can also create their own rules for notifications, and the product administrators 306 could have the ability to review, modify, or delete the end user-created rules; Paragraph 0095, Notifications are generated for at least some of the new events at step 912 and transmitted to mobile devices at step 914. This could include, for example, the mobile notification unit 404 using one or more rules to identify one or more users to receive a notification associated with each event. Each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rules stored in a database associated with one or more exceptions, wherein the rules include sending a notification to a user/operator upon detecting the one or more exceptions of the invention of Markham et al. to further incorporate a definition of information to be included in a transmission sent upon detecting the one or more predefined events (e.g. contextual information included in the notification) of the invention of Duca et al. because doing so would allow product administrators to create rules, wherein each rule could identify the condition(s) to be met in order to satisfy the rule and the contents of a notification to be generated if the condition(s) is/are satisfied (see Duca et al., Paragraph 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 26 (Original), which is dependent of claim 19, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 19. Markham et al. further discloses wherein sending the message identifying the predetermined condition to an external receiver includes sending the message to an event database and storing the message in the event database (Paragraph 0046, The data from the machine are monitored and logged by a PIPE Event Logger, which may include an event logger and a machine logger. The event logger may also serve many functions in addition to receiving and processing data, such as ensuring that the raw materials fit the specifications for the product to be made (in cooperation with a separate raw materials tracking system described hereafter), or linking operating data to the PIPE database, or ensuring that adequate explanations have been entered by operators to explain delay states that occurred on the machine. The machine logger provides an interface for operators to provide explanations about delay states or product waste, but generally does not collect data from sensors or production equipment. The event logger and the machine logger may be separate programs or be part of a single program, or functions of both may be shared or split between multiple programs and servers; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both. Sensor data read by the PIPE Event Logger 58 may be forwarded to the controller 176, where well-known principles of process control are employed to control the system by any suitable means, including the use of actuators 178 (the box labeled "A") to modify one or more aspects of the process 36. The PIPE Event Logger 58 obtains process data and adds a timestamp from a clock 62 and also provides a means for operator input 76 to more fully describe an event or to specify the apparent nature and causes of the event. Operator input 76 may be received through a computer or any other suitable human-machine interface (HMI) (not shown). The acquired data from the PIPE Event Logger 58 is then forwarded to a PIPE Database 70, where it may be used for generating financial reports 56, desirably after the data have been examined for integrity using a Data Quality Assurance module 160. Problems that may be checked include apparent typographical errors, incorrect machine state codes, delay or waste values that seem inordinately large, and so forth; Examiner interprets the “PIPE database 70” as the “event database”).
Regarding claim 27 (Original), which is dependent of claim 19, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 19. Markham et al. further discloses wherein sending the message identifying the predetermined condition to an external receiver includes sending the message to a monitoring user interface and displaying the message identifying the predetermined condition to a user via the monitoring user interface (Paragraph 0097, In one embodiment, "preliminary waste data" may also be obtained and stored by the PIPE system. "Preliminary waste data," as used herein, refers to data regarding defects encountered or observed during production of an intermediate product in a first process, wherein the intermediate product is intended for use as a raw material in a second process, and wherein the defects did not cause waste in the first process but are likely to cause waste in the second process. Thus, for example, production of a roll of tissue for use as a barrier material in a diaper may lead to a PIPE table in the PIPE database describing events encountered during the production of the tissue, including machine vision or other sensor input pointing to a serious defect in product quality, such as a hole or tear in the web at a particular distance into the web from the exposed outer end of the roll (e.g., 113 yards from the end of a 200-yard-long rolled web). The problem may not have created a need for discarding the defective portion of the product, which continued to be wound until the defective region was deep within a large roll of tissue web ready for use in a diaper line. Thus, no waste or delay was incurred, but a known problem has been detected in a product quality event that was recorded in the PIPE database for the product. When the product is subsequently used, the PIPE database may again be accessed to alert the second process and its control system of a position in the roll having a defect that will need to be eliminated by culling the affected product or culling the respective portion of the web before it is incorporated into a final product. In other words, PIPE data during a first process is used for feed-forward control of a second process. The "preliminary waste" of the intermediate product thus became actual waste in the final product, but with improved control over the second process; Paragraph 0193, In one embodiment, a PIPE system (including STORM) may be integrated with commercial quality control software, such as TRAO-1 Quality Data Management System of the Gibson-Graves Company, Inc. This software (compatible with VAX brand computers and peripheral apparatus) assists in the management of quality assurance information. This system offers SPC (statistical process control) capability, as well as a range of data entry, analysis, graphics and reporting features. It provides control for raw materials, process, and finished products. There are specific modules for tracking and reporting of defective materials and returned goods, certificates of analysis, and vendor analysis. The system also provides full database query and reporting capabilities. Graphical output includes control charts, histograms, Pareto charts, cusum charts, x-y correlations, etc. DBQ (Database for Quality) brand computer software from Murphy Software may also be coupled with the systems of the present invention; Paragraph 0258, The reporting system processes data stored in a database. The data includes, but is not limited to, automatically collected event-based waste and delay records in a manufacturing system. Each record represents an event and includes, for example, a timestamp, an event code, and a measure of cost or production loss associated with the event. The reporting system may be implemented as a system on one or more computer-readable media having computer-executable components. Further, the system may include a graphical user interface including a display and a user interface selection device. A display device renders the display).

Claims 3-4, 9-10, 12-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Markham et al. (US 2003/0158795), in view of Duca et al. (US 2016/0334765 A1), in further view of Chao et al. (US 2018/0357334 A1).
Regarding claim 3 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Although Markham et al. discloses wherein the event monitor is communicatively connected to the external system … and receives … data about the external system … (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert Systems, fuzzy logic Systems, and many other Suitable Software Systems; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database; Examiner notes that Figure 7 shows how the event monitor of the quality assurance system is communicatively connected to the process control system), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
However, Chao et al. discloses wherein the event monitor is communicatively connected to the external system via an OPC interface and receives OPC data about the external system via the OPC interface (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the external system via an interface (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data is received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4 (Original), which is dependent of claim 3, the combination of Markham et al., Duca et al., and Chao et al. discloses all the limitations in claim 3. Although Markham et al. discloses wherein the event monitor receives … alarm and event data from the external system via the … interface (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert Systems, fuzzy logic Systems, and many other Suitable Software Systems; Paragraph 0233, FIG. 6 depicts an embodiment of a PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a process 36 using a machine 48 to yield a product. As used herein, "machine" may refer to all equipment and unit operations used to convert raw materials 34 to a product 42, or to a subset of the equipment and unit operations needed to produce the product 42. Multiple sensors 46 (boxes labeled with "S") detect process conditions and other variables pertaining to the machine 48 and the process 36 of converting raw materials 36 to the product 42. These sensors 46 may be read by the PIPE Event Logger 58, the controller 176 of a process control system (e.g., a system governed by WONDERWARE brand manufacturing and process control operator-machine interface software, including those incorporating the FACTORYSUITE brand manufacturing and process control software of Wonderware Corp.), or both; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database; Paragraph 0286, The invention provides an intelligent manufacturing system including a process for converting raw materials to a product, a process control system including one or more sensors capable of generating an alarm in response to an event that results in one of waste, machine delay, or decrease product quality, a data logger associated with the process control system for obtaining event parameters associated with the event, a database on a Server for recording event parameters obtained by the data logger, and a reporting System cooperatively associated with the database for reporting productivity parameters regarding the process derived at least in part from the event parameters), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
	However, Chao et al. et al. discloses wherein the event monitor receives OPC alarm and event data from the external system via the OPC interface (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources; Paragraph 0072, FIG. 8 is a diagram illustrating a general architecture for a business-level analytics platform 804, which may be implemented on a cloud platform or on a business-level device (e.g., a server located at the plant facility and communicatively connected to a number of data sources, including device-level analytics systems implementing device-level analytics platform 704). Similar to the device-level analytics platform 704 described above, business-level analytics platform 804 can receive data 802 conforming to multiple different data formats and types, and carry out defined analytics on the data 802. However, the data 802 received and processed by the business-level analytics platform 804 is not limited to data scoped to a single device, but rather is received from multiple diverse devices and sources across one or more industrial facilities. This data can include alarm and event data and time series data received from multiple industrial devices or systems, relational data from one or more databases, machine and device log files, result data generated by device-level analytics (e.g., edge analytics) received from one or more device-level analytic platforms 704, or other such data sets. As described above in connection with FIG. 5, the data 802 can be received in event queues 812 maintained by the analytics platform 804, and data hosting services 806 on the analytics platform 804 can store the collected and contextualized data. Analytics data staging services 808 (e.g., implemented by the predictive maintenance and process supervision system 302) can perform analytics on the stored data and metadata).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the external system via an interface (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data is received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Although Markham et al. discloses wherein the event monitor receives external system data from the external system (see Figures 6-7 and related text in Paragraph 0233) and wherein additional external factors may be routinely monitored (Paragraphs 0280-0281), Markham et al. does not specifically disclose wherein the external system is a safety instrumentation system and the event monitor analyzes safety instrumentation data.
	However, Chao et al. discloses wherein the external system is a safety instrumentation system and the event monitor analyzes safety instrumentation data (Paragraph 0037, Industrial devices 120 may include input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems, and/or smart control devices that may perform some aspect of the control system in conjunction with or independent of the controller. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices. Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like. Smart industrial devices may include motor drives, motor starters, power monitors, remote terminal units (RTUs), and the like; Paragraph 0118, Other types of analysis can also yield instruction data 1306 in some embodiments. For example, embodiments of system 302 that include a safety/risk estimator can generate instruction data 1306 that modifies operation of a controlled system in response to determining that a current risk level associated with the controlled system exceeds a threshold defined by predictive models of safety incidents defined by model data 1202. This can include, for example instruction the controlled system to switch to a slow operation mode or a stopped mode, turning on a stack light or other indicator to convey that a risk level associated with the controlled system is elevated, or other such control actions).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the external system via an interface (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the external system is a safety instrumentation system and the event monitor analyzes safety instrumentation data of the invention of Chao et al. because doing so would allow the system to include safety monitoring devices that provide data relating to the controlled industrial systems to the industrial controllers. Also, the safety data received from the monitors is used to estimate safety/risk and generate instruction data 1306 that modifies operation of a controlled system in response to determining that a current risk level associated with the controlled system exceeds a threshold defined by predictive models of safety incidents defined by model data 1202 (see Chao et al., Paragraphs 0037 & 0118). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10 (Original), which is dependent of claim 1, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 1. Although Markham et al. discloses wherein the system may also be integrated with other system for maintenance and reliability engineering (Paragraph 0048), Markham et al. does not specifically disclose wherein the external system is a maintenance system and the event monitor analyzes maintenance data from the maintenance system.
	However, Chao et al. discloses wherein the external system is a maintenance system and the event monitor analyzes maintenance data from the maintenance system (Paragraph 0066, Sources of data 502 can include plant-level industrial devices (e.g., industrial controllers, motor drives, sensors, telemetry devices, power monitor devices, human-machine interface terminals, vision systems, quality check systems, lot traceability systems, etc.), higher level business systems (e.g., accounting applications, ERP or MES systems, auditing applications, etc.) or other on-premise data sources (e.g., maintenance schedules, operator work schedules, product inventory databases, data historians, etc.). Ingestion of the data 502 can be managed by the industrial data orchestration system 202 described above. In one or more embodiments, the data is sent to event queues 508 on the cloud-based or on-premise analytics platform 506 (e.g., by the data queueing component 206). The event queues 508 orchestrate and store the data 502 on cloud storage, and an analytics layer performs business analytics or other types of analysis on the stored data to produce various outcomes 504. As will be described in more detail below, the industrial data orchestration system 202 can identify relationships between items of the data 502, and record these relationships as metadata to facilitate analytics and machine learning. Data hosting services 510 on the cloud platform can store the collected and contextualized data, and analytics data staging services 512 (e.g., implemented by the predictive maintenance and process supervision system 302) can perform analytics on the stored data and metadata; Paragraph 0069, In the example architecture depicted in FIG. 6, data management functions such as data orchestration, analytics, and storage can be carried out on a private subnet managed by an owner of the analytics system, while analytic results can be sent to client devices via a public subnet 610. Such results can include alerts, real-time or historical data visualization, recommended modifications to a control process (e.g., setpoint or process variable recommendations, production schedule recommendations, recommendations to replace an identified line operator at a specified time, etc.), maintenance recommendations (e.g., recommendations to replace or reconfigure a specified industrial device, recommended maintenance schedules for a specified machine, etc.).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the external system via an interface (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the external system is a maintenance system and the event monitor analyzes maintenance data from the maintenance system of the invention of Chao et al. because doing so would allow the system to include other on-premise data sources (e.g. maintenance schedules) and identify predictive maintenance opportunities (see Chao et al., Paragraphs 0066 & 0069). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12 (Original), which is dependent of claim 11, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 11. Although Markham et al. discloses further including an … interface, wherein the run-time monitoring application is communicatively coupled to the … interface to receive data messages using an … (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert systems, fuzzy logic systems, and many other suitable software systems; Paragraph 0280, A prophetic example is described illustrating how a PIPE database may be mined to identify the importance of previously unrecognized variables that may require further monitoring to improve a process or avoid production problems. Analysis of production event from a single machine or single production facility frequently may be inadequate to identify causes of quality problems, particularly when the cause is associated with factors that are not being included in the database. For example, a production problem at a certain time in a cosmetic production line may not have any apparent link to measured raw material properties, line speed, process temperature, and other measured parameters. To explore the possibility of environmental or other factors being associated with the production problem, PIPE event data from other machines in the same production facility may then be analyzed to see if there were related production problems at the same time. If so, a hypothesis may be offered that an environmental or system factor may be at fault, such as process water properties (temperature, pH, dissolved solids, pressure, etc.), humidity, air temperature, dust or other contaminants in the air, a drop or surge in the voltage of electricity provided to the facility, an outbreak of mold in the facility, and the like. Alternatively or in addition, archived data from other sources may be examined, such as a log of water quality measurements, weather information, process water pressure measurements, and the like. The other source of data may be external to the production facility, such as weather data recorded by a meteorological station; Paragraph 0281, The PIPE system may automatically search other databases to identify possible factors that could account for quality problems, or may inform a human supervisor of the existence of common factors that may be associated with related production problems on multiple machines, and request further action to identify suspected factors. Once factors are identified as having relevance to a production problem, these variables may be routinely monitored as part of the process control approach for the machine and the variables may be incorporated into the PIPE database) and wherein the rules engine processes the data within the … data messages using the plurality of rules (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
	However, Chao et al. discloses further including an OPC interface, wherein the run-time monitoring application is communicatively coupled to the OPC interface to receive data messages using an OPC protocol (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources) and wherein the rules engine processes the data within the OPC data messages using the plurality of rules (Paragraph 0095, In one or more embodiments, analysis component 304 can identify normal or acceptable behavior of an automation system based on repeated observations of production cycles by identifying correlations between positive outcomes and values of performance or behavior metrics observed during production runs that yielded the positive outcomes. In some embodiments, the desired positive outcomes on which the model data 1202 is to be based can be selected by an administrator or other user prior to generation of the model data 1202, so that the resulting model data 1202 will be representative of acceptable automation system behavior or statuses that are expected to yield the indicated desired outcome (e.g., highest product throughput, least energy consumption, least amount of machine downtime, highest product quality, etc.). Positive outcomes that can be selected as the basis for generation of the model data 1202 can include, but are not limited to, production of parts that satisfy all quality checks, production of at least a specified minimum number of parts, acceptably small machine downtime durations or abnormal conditions, acceptably small amounts of energy consumption, or other such outcomes. The performance or behavior metrics correlated to these positive outcomes by the analysis component 304 can include, but are not limited to, machine or speed setpoints, control loop tuning parameters, machine mode settings, optimal sequences of manual control panel actuations (e.g., an order in which selector switches, push buttons, or other manual controls are actuated by the operator, which can be determined by monitoring the states of the control panel devices during various steps of the production cycle), or other such metrics; Paragraph 0096, Once this model data 1202 is developed, the analysis component 304 can monitor relevant subsets of the normalized data 920 (e.g., subsets of the data corresponding to the machine or assets to which the model applies) for deviations from the model. If the performance model data 1202 defines preferred performance metrics as a function of contextual factors—such as work shift, the product being produced, an operating mode of a machine or automation system, etc. —analysis component 304 will compare current performance (represented by normalized data 920 and associated relationship metadata 922) against the subset of performance model data corresponding to a current context of the monitored system (the current work shift, the current product being manufactured, the current machine operating mode, etc.) In response to detecting that the monitored data has deviated from the prescribed behavior defined by the model, presentation component 306 can generate and deliver alerts to appropriate users' client devices via dashboards 1018 that focus attention toward the abnormal deviations. Example dashboards 1018 may render an alphanumeric indication of the deviation, a graphic or widget illustrating a degree of the deviation, or a graphical map of the plant facility with overlaid graphical indicators directing the user's attention to a location of the deviation; Examiner interprets the acceptable automation behavior defined by an administrator as rules).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the interface to receive data messages (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data messages are received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraphs 0070 & 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13 (Original), which is dependent of claim 12, the combination of Markham et al., Duca et al., and Chao et al. discloses all the limitations in claim 12. Although Markham et al. discloses wherein the plurality of rules within the configuration specifies combinations of data or events to be detected (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data) by the … interface (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert systems, fuzzy logic systems, and many other suitable software systems) and wherein the run-time application configures the … interface to send data messages to the run-time application indicating a predetermined condition when a combination of data or events is detected by the … interface (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
	However, Chao et al. discloses wherein the plurality of rules within the configuration specifies combinations of data or events to be detected by the OPC interface and wherein the run-time application configures the OPC interface to send data messages to the run-time application indicating a predetermined condition when a combination of data or events is detected by the OPC interface (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources; Paragraph 0095, In one or more embodiments, analysis component 304 can identify normal or acceptable behavior of an automation system based on repeated observations of production cycles by identifying correlations between positive outcomes and values of performance or behavior metrics observed during production runs that yielded the positive outcomes. In some embodiments, the desired positive outcomes on which the model data 1202 is to be based can be selected by an administrator or other user prior to generation of the model data 1202, so that the resulting model data 1202 will be representative of acceptable automation system behavior or statuses that are expected to yield the indicated desired outcome (e.g., highest product throughput, least energy consumption, least amount of machine downtime, highest product quality, etc.). Positive outcomes that can be selected as the basis for generation of the model data 1202 can include, but are not limited to, production of parts that satisfy all quality checks, production of at least a specified minimum number of parts, acceptably small machine downtime durations or abnormal conditions, acceptably small amounts of energy consumption, or other such outcomes. The performance or behavior metrics correlated to these positive outcomes by the analysis component 304 can include, but are not limited to, machine or speed setpoints, control loop tuning parameters, machine mode settings, optimal sequences of manual control panel actuations (e.g., an order in which selector switches, push buttons, or other manual controls are actuated by the operator, which can be determined by monitoring the states of the control panel devices during various steps of the production cycle), or other such metrics; Paragraph 0096, Once this model data 1202 is developed, the analysis component 304 can monitor relevant subsets of the normalized data 920 (e.g., subsets of the data corresponding to the machine or assets to which the model applies) for deviations from the model. If the performance model data 1202 defines preferred performance metrics as a function of contextual factors—such as work shift, the product being produced, an operating mode of a machine or automation system, etc. —analysis component 304 will compare current performance (represented by normalized data 920 and associated relationship metadata 922) against the subset of performance model data corresponding to a current context of the monitored system (the current work shift, the current product being manufactured, the current machine operating mode, etc.) In response to detecting that the monitored data has deviated from the prescribed behavior defined by the model, presentation component 306 can generate and deliver alerts to appropriate users' client devices via dashboards 1018 that focus attention toward the abnormal deviations. Example dashboards 1018 may render an alphanumeric indication of the deviation, a graphic or widget illustrating a degree of the deviation, or a graphical map of the plant facility with overlaid graphical indicators directing the user's attention to a location of the deviation; Examiner interprets the acceptable automation behavior defined by an administrator as rules).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the interface to receive data messages based on defined rules (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data messages are received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraphs 0070 & 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20 (Original), which is dependent of claim 19, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 19. Markham et al. further discloses wherein communicatively coupling the run-time monitoring application to the one or more data sources associated with the process includes communicatively coupling the run-time monitoring application to the one or more data sources via an … interface that is communicatively coupled to the process, and wherein processing the data in the data messages includes processing … data (Paragraph 0047, The PIPE system and its accounting module may be interfaced with or cooperatively associated with accounting software such as SAP brand software and SAP/R3, process control software such as WONDERWARE brand manufacturing and process control operator-machine interface Software (Wonderware Corp., Irvine, Calif.), neural networks, expert systems, fuzzy logic systems, and many other suitable software systems; Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Although Markham et al. discloses all the limitations above and an interface with the one or more data sources (see Figure 7), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
	However, Chao et al. discloses wherein communicatively coupling the run-time monitoring application to the one or more data sources associated with the process includes communicatively coupling the run-time monitoring application to the one or more data sources via an OPC interface that is communicatively coupled to the process (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources), and wherein processing the data in the data messages includes processing OPC data (Paragraph 0095, In one or more embodiments, analysis component 304 can identify normal or acceptable behavior of an automation system based on repeated observations of production cycles by identifying correlations between positive outcomes and values of performance or behavior metrics observed during production runs that yielded the positive outcomes. In some embodiments, the desired positive outcomes on which the model data 1202 is to be based can be selected by an administrator or other user prior to generation of the model data 1202, so that the resulting model data 1202 will be representative of acceptable automation system behavior or statuses that are expected to yield the indicated desired outcome (e.g., highest product throughput, least energy consumption, least amount of machine downtime, highest product quality, etc.). Positive outcomes that can be selected as the basis for generation of the model data 1202 can include, but are not limited to, production of parts that satisfy all quality checks, production of at least a specified minimum number of parts, acceptably small machine downtime durations or abnormal conditions, acceptably small amounts of energy consumption, or other such outcomes. The performance or behavior metrics correlated to these positive outcomes by the analysis component 304 can include, but are not limited to, machine or speed setpoints, control loop tuning parameters, machine mode settings, optimal sequences of manual control panel actuations (e.g., an order in which selector switches, push buttons, or other manual controls are actuated by the operator, which can be determined by monitoring the states of the control panel devices during various steps of the production cycle), or other such metrics; Paragraph 0096, Once this model data 1202 is developed, the analysis component 304 can monitor relevant subsets of the normalized data 920 (e.g., subsets of the data corresponding to the machine or assets to which the model applies) for deviations from the model. If the performance model data 1202 defines preferred performance metrics as a function of contextual factors—such as work shift, the product being produced, an operating mode of a machine or automation system, etc. —analysis component 304 will compare current performance (represented by normalized data 920 and associated relationship metadata 922) against the subset of performance model data corresponding to a current context of the monitored system (the current work shift, the current product being manufactured, the current machine operating mode, etc.) In response to detecting that the monitored data has deviated from the prescribed behavior defined by the model, presentation component 306 can generate and deliver alerts to appropriate users' client devices via dashboards 1018 that focus attention toward the abnormal deviations. Example dashboards 1018 may render an alphanumeric indication of the deviation, a graphic or widget illustrating a degree of the deviation, or a graphical map of the plant facility with overlaid graphical indicators directing the user's attention to a location of the deviation).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the interface to receive data messages (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data messages are received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraphs 0070 & 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21 (Original), which is dependent of claim 20, the combination of Markham et al., Duca et al., and Chao et al. discloses all the limitations in claim 20. Markham et al. further discloses wherein enabling a user to create a monitoring application configuration by specifying a plurality of logic rules that define one or more predetermined conditions to be detected in the process includes enabling the user to specify combinations of data or events to be detected by the … interface (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
	Although Markham et al. discloses all the limitations above and an interface with the one or more data sources (see Figure 7), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
However, Chao et al. discloses wherein enabling a user to create a monitoring application configuration by specifying a plurality of logic rules that define one or more predetermined conditions to be detected in the process includes enabling the user to specify combinations of data or events to be detected by the OPC interface (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources; (Paragraph 0095, In one or more embodiments, analysis component 304 can identify normal or acceptable behavior of an automation system based on repeated observations of production cycles by identifying correlations between positive outcomes and values of performance or behavior metrics observed during production runs that yielded the positive outcomes. In some embodiments, the desired positive outcomes on which the model data 1202 is to be based can be selected by an administrator or other user prior to generation of the model data 1202, so that the resulting model data 1202 will be representative of acceptable automation system behavior or statuses that are expected to yield the indicated desired outcome (e.g., highest product throughput, least energy consumption, least amount of machine downtime, highest product quality, etc.). Positive outcomes that can be selected as the basis for generation of the model data 1202 can include, but are not limited to, production of parts that satisfy all quality checks, production of at least a specified minimum number of parts, acceptably small machine downtime durations or abnormal conditions, acceptably small amounts of energy consumption, or other such outcomes. The performance or behavior metrics correlated to these positive outcomes by the analysis component 304 can include, but are not limited to, machine or speed setpoints, control loop tuning parameters, machine mode settings, optimal sequences of manual control panel actuations (e.g., an order in which selector switches, push buttons, or other manual controls are actuated by the operator, which can be determined by monitoring the states of the control panel devices during various steps of the production cycle), or other such metrics; Paragraph 0096, Once this model data 1202 is developed, the analysis component 304 can monitor relevant subsets of the normalized data 920 (e.g., subsets of the data corresponding to the machine or assets to which the model applies) for deviations from the model. If the performance model data 1202 defines preferred performance metrics as a function of contextual factors—such as work shift, the product being produced, an operating mode of a machine or automation system, etc. —analysis component 304 will compare current performance (represented by normalized data 920 and associated relationship metadata 922) against the subset of performance model data corresponding to a current context of the monitored system (the current work shift, the current product being manufactured, the current machine operating mode, etc.) In response to detecting that the monitored data has deviated from the prescribed behavior defined by the model, presentation component 306 can generate and deliver alerts to appropriate users' client devices via dashboards 1018 that focus attention toward the abnormal deviations. Example dashboards 1018 may render an alphanumeric indication of the deviation, a graphic or widget illustrating a degree of the deviation, or a graphical map of the plant facility with overlaid graphical indicators directing the user's attention to a location of the deviation; Examiner interprets the acceptable automation behavior defined by an administrator as rules).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the interface to receive data messages (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data messages are received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraphs 0070 & 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22 (Original), which is dependent of claim 21, the combination of Markham et al., Duca et al., and Chao et al. discloses all the limitations in claim 21. Markham et al. further including using the run-time monitoring application to configure the … interface to send data messages to the run-time application indicating a predetermined condition when a combination of data or events as specified by one of the plurality of rules is detected by … OPC interface (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Although Markham et al. discloses all the limitations above and an interface with the one or more data sources (see Figure 7), Markham et al. does not specifically disclose wherein the interface is an OPC interface.
However, Chao et al. discloses further including using the run-time monitoring application to configure the OPC interface to send data messages to the run-time application indicating a predetermined condition when a combination of data or events as specified by one of the plurality of rules is detected by the OPC interface (Paragraph 0070, In addition to cloud-level analytics, the scalable analytics architecture described herein can also include analytics capabilities at the device-level, and the architecture can scale analytic data and functionality from the device-level to higher-level analytic systems, or from the higher-level analytic systems down to the device-level. Device-level analytics can be implemented on the industrial devices themselves as well as on cloud gateway devices (e.g., cloud gateway device 119), also referred to as edge devices. FIG. 7 is a diagram illustrating a general architecture for a device-level analytics platform implemented on an edge device. In this example, the analytics platform 704 is implemented on an edge or gateway device located at the plant facility (e.g., gateway device 119 or another type of edge device). Analytics platform 704 can be implemented, for example, by device-level analytic system 402. Data 702 is received by the edge device from multiple data sources communicatively connected to the edge device. Data 702 received by the edge device can include, but is not limited to, common industrial protocol (CIP) data or industrial data conforming to another industrial protocol, OLE for Process Control (OPC) data, historian data, structured query language (SQL) data, or data from other device-level or application-level sources; (Paragraph 0095, In one or more embodiments, analysis component 304 can identify normal or acceptable behavior of an automation system based on repeated observations of production cycles by identifying correlations between positive outcomes and values of performance or behavior metrics observed during production runs that yielded the positive outcomes. In some embodiments, the desired positive outcomes on which the model data 1202 is to be based can be selected by an administrator or other user prior to generation of the model data 1202, so that the resulting model data 1202 will be representative of acceptable automation system behavior or statuses that are expected to yield the indicated desired outcome (e.g., highest product throughput, least energy consumption, least amount of machine downtime, highest product quality, etc.). Positive outcomes that can be selected as the basis for generation of the model data 1202 can include, but are not limited to, production of parts that satisfy all quality checks, production of at least a specified minimum number of parts, acceptably small machine downtime durations or abnormal conditions, acceptably small amounts of energy consumption, or other such outcomes. The performance or behavior metrics correlated to these positive outcomes by the analysis component 304 can include, but are not limited to, machine or speed setpoints, control loop tuning parameters, machine mode settings, optimal sequences of manual control panel actuations (e.g., an order in which selector switches, push buttons, or other manual controls are actuated by the operator, which can be determined by monitoring the states of the control panel devices during various steps of the production cycle), or other such metrics; Paragraph 0096, Once this model data 1202 is developed, the analysis component 304 can monitor relevant subsets of the normalized data 920 (e.g., subsets of the data corresponding to the machine or assets to which the model applies) for deviations from the model. If the performance model data 1202 defines preferred performance metrics as a function of contextual factors—such as work shift, the product being produced, an operating mode of a machine or automation system, etc. —analysis component 304 will compare current performance (represented by normalized data 920 and associated relationship metadata 922) against the subset of performance model data corresponding to a current context of the monitored system (the current work shift, the current product being manufactured, the current machine operating mode, etc.) In response to detecting that the monitored data has deviated from the prescribed behavior defined by the model, presentation component 306 can generate and deliver alerts to appropriate users' client devices via dashboards 1018 that focus attention toward the abnormal deviations. Example dashboards 1018 may render an alphanumeric indication of the deviation, a graphic or widget illustrating a degree of the deviation, or a graphical map of the plant facility with overlaid graphical indicators directing the user's attention to a location of the deviation; Examiner interprets the acceptable automation behavior defined by an administrator as rules).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the quality review system that is communicatively connected to the interface to receive data messages (see Figure 7 and related text in Paragraph 0047) of the invention of Markham et al. to further incorporate wherein the data messages are received via an OPC interface of the invention of Chao et al. because doing so would allow the system to receive data from multiple data sources via an OLE for Process Control data (see Chao et al., Figure 14 and related text in Paragraphs 0070 & 0095). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Markham et al. (US 2003/0158795), in view of Duca et al. (US 2016/0334765 A1), in further view of Sasko et al. (US 2009/0248173 A1).
Regarding claim 14 (Original), which is dependent of claim 11, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 11. Although Markham et al. discloses a workflow monitoring system (Paragraph 0042, The PIPE system may be used to track any or all types of events, including events from multiple machines and processes wherein intermediate products from early processes or machines are used as raw materials in later processes or machines, and optionally wherein the event data for the intermediate products are used by operators or process control equipment to properly execute the subsequent processes based on the events associated with the intermediate product or, in general, with the quality and property attributes of the intermediate product as recorded at least in part with a system including PIPE; Paragraph 0175, These recipes, which are available in electronic form, are used to identify the correct combinations of processes and materials that are needed for various products and to automatically ensure that the incoming raw materials and machine settings are appropriate. Information in the form of bar codes or other means may be used to track the components and their attributes to ensure the recipe was properly followed) and a rules database that stores a plurality of rules (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56), Markham et al. does not specifically disclose wherein the exception engine stores information about the workflow exception as an exception record in an exception record database. 
	However, Sasko et al. discloses including a work flow monitoring system (Paragraph 0003, Although prior art systems and methods provide information about activities occurring at specific workstations and autoloaders for production line machinery, they do not provide information about the overall production process and do not track or provide information about the parts that have been processed through the workstations. In current systems, it is possible for parts that have not completed all required steps in a machining process to continue advancing on a production line. A process may be missed due to a malfunction that occurs in a workstation while the workstation is operating on a part. It may appear to an associate monitoring the process that the part completed the process when in fact it did not. The part may proceed through production without having completed an important process. In other instances, one or more processes may be missed because an entire area in the production line is shut down for maintenance. Efforts to avoid the non-operational equipment may result in parts proceeding through production without having completed certain processes. In either case, parts that have not been processed completely may proceed through production and cause quality problems in the resulting product; Paragraph 0015, Referring to FIG.1, a first block diagram illustrating the integration of a Process Control System (PCS) with production line machine controllers and a plant quality and tracking system for an example embodiment of the present invention is shown. As shown in FIG. 1, the PCS 102 facilitates two-way communication between a plant quality and tracking system 100 and production line machine controllers 104 to track processes completed on parts progressing on the production line. A process is a series of operations performed in the making or treatment of a part. The PCS operates in conjunction with the production line machine controllers (PLCs) to track parts by part identifier or serial number and maintain a complete historical record of each part as it progresses through the machining process. The PCS collects data, controls part flow, and ensures that each part passes through the machining processes in a specified order) that includes a rules database that stores a plurality of rules (Abstract, Process data including process order data is stored by the PCS and used to instruct line controllers on whether a particular part should be accepted for machining or handled in another way; Paragraph 0044,  In plant quality and tracking system to PCS interactions, data inserts and updates to the PCS from the plant quality and tracking system occur through the invoking of a stored procedure in the PCS database. Procedures include remove part, line side hold, release hold, repair, scrap, and unscrap), wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0015, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good chute);
and an exception engine that processes data within a data message from process equipment using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules, wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record in an exception record database (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0016, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good” chute; Paragraph 0044, In plant quality and tracking system to PCS interactions, data inserts and updates to the PCS from the plant quality and tracking system occur through the invoking of a stored procedure in the PCS database. Procedures include remove part, line side hold, release hold, repair, scrap, and unscrap); 
wherein the work flow monitoring system is the external receiver (Paragraph 0015, Referring to FIG.1, a first block diagram illustrating the integration of a Process Control System (PCS) with production line machine controllers and a plant quality and tracking system for an example embodiment of the present invention is shown. As shown in FIG. 1, the PCS 102 facilitates two-way communication between a plant quality and tracking system 100 and production line machine controllers 104 to track processes completed on parts progressing on the production line. A process is a series of operations performed in the making or treatment of a part. The PCS operates in conjunction with the production line machine controllers (PLCs) to track parts by part identifier or serial number and maintain a complete historical record of each part as it progresses through the machining process. The PCS collects data, controls part flow, and ensures that each part passes through the machining processes in a specified order) and wherein the exception engine further processes the message identifying a predetermined condition from the monitoring system application (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0015, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good chute).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the workflow monitoring system and the plurality of rules stored in an exception record database of the invention of Markham et al. to further incorporate wherein the exception engine stores information about the workflow exception as an exception record in an exception record database of the invention of Sasko et al. because doing so would allow the system to tag parts when defects attributable to missed production processes are detected. Therefore, avoiding the use of defective parts on the production line (see Sasko et al., Paragraphs 0004 & 0016). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Original), which is dependent of claim 14, the combination of Markham et al., Duca et al., and Sasko et al. discloses all the limitations in claim 14. Markham et al. further discloses wherein the exception engine processes the message identifying a predetermined condition using the rules in the rules database to determine an exception based on the message identifying a predetermined condition (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Regarding claim 16 (Original), which is dependent of claim 14, the combination of Markham et al., Duca et al., and Sasko et al. discloses all the limitations in claim 14. Markham et al. further discloses wherein the exception engine processes the message identifying a predetermined condition by storing the message identifying a predetermined condition in the exception record database (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Examiner interprets the “fuzzy expert rules 188” as the “exception record database”).
Regarding claim 23 (Original), which is dependent of claim 19, the combination of Markham et al. and Duca et al. discloses all the limitations in claim 19. Although Markham et al. discloses a workflow monitoring system (Paragraph 0042, The PIPE system may be used to track any or all types of events, including events from multiple machines and processes wherein intermediate products from early processes or machines are used as raw materials in later processes or machines, and optionally wherein the event data for the intermediate products are used by operators or process control equipment to properly execute the subsequent processes based on the events associated with the intermediate product or, in general, with the quality and property attributes of the intermediate product as recorded at least in part with a system including PIPE; Paragraph 0175, These recipes, which are available in electronic form, are used to identify the correct combinations of processes and materials that are needed for various products and to automatically ensure that the incoming raw materials and machine settings are appropriate. Information in the form of bar codes or other means may be used to track the components and their attributes to ensure the recipe was properly followed) and a rules database that stores a plurality of rules (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56), Markham et al. does not specifically disclose wherein the exception engine stores information about the workflow exception as an exception record in an exception record database.
However, Sasko et al. discloses further including implementing a work flow monitoring system on a processor (Paragraph 0003, Although prior art systems and methods provide information about activities occurring at specific workstations and autoloaders for production line machinery, they do not provide information about the overall production process and do not track or provide information about the parts that have been processed through the workstations. In current systems, it is possible for parts that have not completed all required steps in a machining process to continue advancing on a production line. A process may be missed due to a malfunction that occurs in a workstation while the workstation is operating on a part. It may appear to an associate monitoring the process that the part completed the process when in fact it did not. The part may proceed through production without having completed an important process. In other instances, one or more processes may be missed because an entire area in the production line is shut down for maintenance. Efforts to avoid the non-operational equipment may result in parts proceeding through production without having completed certain processes. In either case, parts that have not been processed completely may proceed through production and cause quality problems in the resulting product; Paragraph 0015, Referring to FIG.1, a first block diagram illustrating the integration of a Process Control System (PCS) with production line machine controllers and a plant quality and tracking system for an example embodiment of the present invention is shown. As shown in FIG. 1, the PCS 102 facilitates two-way communication between a plant quality and tracking system 100 and production line machine controllers 104 to track processes completed on parts progressing on the production line. A process is a series of operations performed in the making or treatment of a part. The PCS operates in conjunction with the production line machine controllers (PLCs) to track parts by part identifier or serial number and maintain a complete historical record of each part as it progresses through the machining process. The PCS collects data, controls part flow, and ensures that each part passes through the machining processes in a specified order), the work flow monitoring system including a rules database that stores a plurality of rules (Abstract, Process data including process order data is stored by the PCS and used to instruct line controllers on whether a particular part should be accepted for machining or handled in another way; Paragraph 0044,  In plant quality and tracking system to PCS interactions, data inserts and updates to the PCS from the plant quality and tracking system occur through the invoking of a stored procedure in the PCS database. Procedures include remove part, line side hold, release hold, repair, scrap, and unscrap), wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within a process (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0015, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good chute) and an exception engine that processes data within a data message from a work flow control application using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules, wherein the exception engine, upon identifying an exception based on one of the rules, stores information about the exception as an exception record in an exception record database (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0016, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good” chute; Paragraph 0044, In plant quality and tracking system to PCS interactions, data inserts and updates to the PCS from the plant quality and tracking system occur through the invoking of a stored procedure in the PCS database. Procedures include remove part, line side hold, release hold, repair, scrap, and unscrap), and wherein sending the message identifying the predetermined condition to an external receiver includes sending the message to the work flow monitoring system (Paragraph 0004, In many cases, the fact that a part missed a production process is not obvious to a human inspector or even to a computerized inspection system. When defects attributable to missed production processes are detected, parts may be "tagged" such that a hold tag is attached to a part indicating it should not be used in production. Parts may further be physically separated or quarantined from the production process. Reliance on such physical means to detect missed process defects and to further quarantine parts, however, are not always effective in removing defective parts from production and ensuring the defective parts are not reintroduced to the production process. An associate on the production line may not realize that a part is defective or that it has been quarantined (e.g., because the tag is incorrect or falls off or because the part is not in a quarantined area) and may reintroduce the part to the production process. The resultant problems may not be detected until later in the production process or even after the production process is completed when determining the source of the problem is more difficult; Paragraph 0015, When an input device and PLC reads the part identifier or serial number of a suspect part that has been flagged by the PCS, but not physically quarantined, the PCS replies with a “no good” status indicator that informs the PLC that the part should not be used (e.g., is on hold or has been scrapped). If the “no good” condition is detected, the PLC commands the machine to remove the part from production and send it to a “no good chute).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the workflow monitoring system and the plurality of rules stored in an exception record database of the invention of Markham et al. to further incorporate wherein the exception engine stores information about the workflow exception as an exception record in an exception record database of the invention of Sasko et al. because doing so would allow the system to tag parts when defects attributable to missed production processes are detected. Therefore, avoiding the use of defective parts on the production line (see Sasko et al., Paragraphs 0004 & 0016). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 24 (Original), which is dependent of claim 23, the combination of Markham et al., Duca et al., and Sasko et al. discloses all the limitations in claim 23. Markham et al. further including processing the message identifying the predetermined condition in the exception engine using the rules in the rules database to identify an exception based on one or more of the plurality of rules (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56).
Regarding claim 25 (Original), which is dependent of claim 23, the combination of Markham et al., Duca et al., and Sasko et al. discloses all the limitations in claim 23. Markham et al. further including storing a message identifying a predetermined condition detected by the run-time monitoring application in the exception record database (Paragraph 0238, FIG. 7 depicts another embodiment of PIPE-assisted manufacturing process 30 in which raw materials 34 are converted by a machine 48 in a process 36 to yield a product. The operation is similar to that of FIG. 6 except that an embodiment of the quality assurance module 160 is shown in more detail. Here the dotted box labeled "PIPE Data Quality Assurance" 160 shows that PIPE data from the PIPE database 70 are submitted to a Data Integrity Agent 180, a step that should occur before any PIPE data are incorporated into financial reports 56, or at least before the data are incorporated into permanent financial reports or other subsets of financial reports such as those made available to the public. The Data Integrity Agent 180 is an intelligent agent cooperatively associated with fuzzy expert rules 188 (or any other artificial intelligence system or system of rules governing the integrity of PIPE data). The fuzzy expert rules 188 may, in one embodiment, be continually updated or refined through the learning of the neural network 168 that mines PIPE data and, in cooperation with a process administration entity 170 (such as a human administrator or a supervisory artificial intelligence program), yields recommended rules 174 for improved operation of the process 36 to increase productivity or quality. Some of the rules, as shown with the dotted line 190 from "Rules" to "Fuzzy Expert Rules," may be used to flag anomalous or suspect data; Paragraph 0239, The Data Integrity Agent 180 examines data and looks for anomalies, discrepancies, errors, including conditions that are a specified number of standard deviations away from the expected value or outside the normal extremes for the process 36. For example, if 6 hours of down time are attributed to the need to clean a meltblowing nozzle, a flag may be raised for that entry in the PIPE database 70. The flagged condition is recorded 182, and an intervention request 184 is generated by the Data Integrity Agent 180, which may be e-mail sent to an operator or plant manager, a copy of which may be archived in an audit database (not shown). In response to the intervention request 184, modifications 186 of operator-entered data (or other data, if needed) may be made and the corrections logged and stored in the audit database (not shown). After the integrity of the data has been checked, the corrected PIPE database 70 may then be used for the generation of financial reports 56 or other reports (GMP reports, etc.). For best results, the financial reports 56 should only be generated after a check of data integrity has occurred, whether the check is done repeatedly and automatically by a Data Integrity Agent 180 or in other ways, such as by other integrity checking means in response to a request for a financial report 56; Examiner interprets the “fuzzy expert rules 188” as the “exception record database”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-43 of copending Application No. 17/063,432 in view of art applied above Markham et al. (US 2003/0158795), Chao et al. (US 2018/0357334 A1), and Sasko et al. (US 2009/0248173 A1). The claims presented here are almost the same – claim 11 in ‘432 also has configuration, rules, interface, configuration application. The application ‘432 is narrower as it recites “plug-in” modules. The differences in claim language are made obvious in light of the prior art Duca et al. (US 2016/0334765), which is used in ‘432.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 31 of copending Application No. 17/063,418 in view of art applied in the 103 above Markham et al. (US 2003/0158795), Chao et al. (US 2018/0357334 A1), and Sasko et al. (US 2009/0248173 A1). The claims presented here are almost the same – claims 1, 15, and 31 in ‘418 also has configuration, rules, interface, defining the exceptions from the process data, and storing information about the exception. Claim 1 of application ‘418 is narrower as it further describes how a user interface is used to create one or more rules. Claim 15 of application ‘418 is narrower as it further enables the user to take an action with respect to each exception record. Claim 31 is broader as it does not recite how an event monitor is communicatively connected to an external system and to the exception engine. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of copending Application No. 17/101,829 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Puleston (US 2018/0131765); Nakagawa (US 2016/0070246). The claims presented here are almost the same – claim 49 in ‘829 also has configuration, rules, interface, defining the exceptions from the process data, and storing information about the exception. Claim 49 of application ‘418 is narrower as it further describes how a user interface is used to create one or more rules. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above. 
This is a provisional nonstatutory double patenting rejection.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikhra (US 2017/0364060) – disclosing query logic for identifying defects from industrial processes (See Abstract)
Stewart (US 2017/0249285) – disclosing using logic and rules for having rules for asset monitoring industrial process control (See Abstract)
Yu, “Development of MES-based Real Time Statistical Process Quality Monitoring System,” 2008, IEEE International Symposium on Knowledge Acquisition and Modeling Workshop, pages 7-10 – discloses analyzing and monitoring data from manufacturing environments (See abstract) and helping operators of manufacturing process to help detect out-of-control situations and suggest possible causes and remedial actions (See page 9, 2nd column, 1st paragraph)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                               /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624